Name: Commission Regulation (EEC) No 926/77 of 29 April 1977 laying down detailed rules for the granting of a slaughter premium for producers of bovine animals during the 1977/78 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 109/4 Official Journal of the European Communities 30 . 4 . 77 COMMISSION REGULATION (EEC) No 926/77 of 29 April 1977 laying down detailed rules for the granting of a slaughter premium for producers of bovine animals during the 1977/78 marketing year policy (3), as last amended by Regulation (EEC) No 2788/72 (4) ; Whereas, under Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5), for transactions carried out under the common agricultural policy the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the rela ­ tionship between the unit of account and the national currency which obtained at the time when the transac ­ tion or part transaction was carried out ; Whereas, under Article 6 of the abovementioned Regu ­ lation, the time when a transaction is carried out is considered as being the date on which occurs the event, as defined by Community rules, or in the absence of and pending the adoption of such rules, by the rules of the Member States concerned, in which the amount involved in the transaction becomes due and payable ; Whereas Regulation (EEC) No 870/77 makes provi ­ sion for Member States to grant a premium for the slaughter of adult bovine - animals other than cows ; whereas the event in which the premium becomes due and payable to the producer occurs on the day on which the animal to which the premium relates is slaughtered or where appropriate, first marketed for slaughter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 870/77 of 26 April 1977 authorizing Member States to grant a premium on the slaughter of certain adult bovine animals intended for slaughtering during the 1977/78 marketing year ( 1 ), and in particular Article 4 thereof, Whereas Article 1 of Regulation (EEC) No 870/77 provides that Member States, other than those referred to in Regulation (EEC) No 620/76 (2), shall be autho ­ rized for the 1977/78 marketing year to grant for the benefit of producers a premium for the slaughter of certain adult bovine animals of Community origin intended for slaughter other than cows ; whereas there should be a further requirement that this premium be granted only in respect of animals born and reared in the Community which are slaughtered in the Member State granting the premium ; whereas, however, under certain conditions animals born and reared in the United Kingdom should be entitled to this premium if they are slaughtered in Ireland ; Whereas the meat from animals in respect of which the said premium has been granted should not be the subject of intervention buying-in in the case of trade between Member States ; Whereas rules should be laid down for the calculation of the maximum amount referred to in Article 1 (2) of Regulation (EEC) No 870/77 ; Whereas the United Kingdom being the only Member State which intends at present to grant such premiums, the average weight has to be established for this Member State alone ; whereas the average weight of those animals for which the premium was granted during the 1975/76 marketing year should be used as a basis ; Whereas the premiums financed by the Guarantee Section of the EAGGF constitute interventions on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall specify the categories, quali ­ ties and minimum weights of the animals which they regard as eligible for the premium provided for in Article 1 of Regulation (EEC) No 870/77 . Such minimum weights shall not be less than 330 kilo ­ grams live weight. (3) OJ No L 94, 28 . 4. 1970, p . 13 . (4 ) OJ No L 295, 30 . 12 . 1972, p. 1 . (5 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (') OJ No L 106, 29 . 4. 1977, p . 14 . (2 ) OJ No L 74, 20 . 3 . 1976, p . 1 . 30 . 4. 77 Official Journal of the European Communities No L 109/5 zatiort in Article 1 of Regulation (EEC) No 870/77 shall not be bought in by intervention agencies in other Member States . Beef and veal from animals slaughtered in the circum ­ stances referred to in Article 3 (2) may not be bought in for intervention nor may they benefit from the conditions provided for in Article 5. 2. If the meat referred in paragraph 1 is offered for intervention in a Member State making use of the said authorization , an amount equal to the premium appli ­ cable in that Member State on the day of slaughter shall be paid to the competent authorities by the sellefr at the time of the submission to intervention of the meat from the eligible animals. 2. The maximum amount referred to in paragraph 2 of the said Article shall apply to animals whose weight corresponds to the average weight of all the eligible animals as recorded in a Member State or region of a Member State during a period to be deter ­ mined. In the case of an animal whose weight exceeds the average weight, the maximum amount actually appli ­ cable shall be equal in units of account to 45 times the ratio between the weight of such animal and that average weight. 3 . The average weight referred to in Article 1 (2) of Regulation (EEC) No 870/77 is hereby fixed at 460 kilograms for the United Kingdom. 4. Member States shall establish the rules for equi ­ valences between slaughtered weight and live weight, account being taken of the form in which the carcase is presented . Article 5 Article 2 If the United Kingdom grants the premium referred to in Article 1 of Regulation (EEC) No 870/77, Ireland and the United Kingdom shall take all neces ­ sary measures to ensure that meat from categories of adult bovine animals eligible for the premium, origi ­ nating in Ireland and intended for consumption in the United Kingdom, shall receive the same financial advantages as those resulting from the granting of the premium provided for in the said Article for meat derived from animals slaughtered in the United Kingdom. 1 . Member States may provide that the premium referred to in Article 1 shall be granted at the time when an animal is first marketed for slaughter. Member States shall inform the Commission when they make such a provision . 2 . Animals in respect of which premiums have been granted must be slaughtered within 28 days from the date on which they are first marketed and during the 1977/78 marketing year. The Member States concerned shall take measures to ensure that such animals are permanently marked in such a way as to rule out the possibility of a further premium being granted . 3 . The Member State shall take the necessary measures to ensure that in appropriate cases an amount equal to the premium granted is recovered . Article 6 Member States which grant this premium shall take all necessary measures to ensure that the provisions of this Regulation are complied with . Article 7 Article 3 1 . The premium referred to in Article 1 shall only be granted in respect of animals born and reared in the Community and slaughtered in the Member State that grants the premium . 2. Nevertheless the United Kingdom may grant the premium for animals born and reared there and slaughtered in Ireland provided that the slaughtering in Ireland has been proved by means of a certificate to the effect that the animals have been slaughtered during the period laid down in Article 2 (2). 1 . Member States granting the said premium shall notify the Commission of all measures taken to imple ­ ment the premium referred to in Article 1 not later than 10 days after the day on which such measures come into effect. 2 . Member States granting the said premium shall : (a) during the relevant week, notify the Commission of the estimated amount of premiums which they intend to grant during that week, taking into account the market situation and the provisions of Article 1 (2) of Regulation (EEC) No 870/77 ; (b) not later than 1 5 days after the end of the relevant week, notify the Commission of the number and approximate weight of the animals in respect of which entitlement to the premium was established during each week, broken down by specific cate ­ Article 4 1 . Beef and veal from categories of animals that are eligible in a Member State making use of the authori ­ No L 109/6 Official Journal of the European Communities 30 . 4. 77 Article 9gory pursuant to Article 1 , and of the amount of the premiums actually granted . Article 8 The event, within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 , which gives entitlement to the premium referred to in Article 1 shall be deemed to occur on the day on which the animal to which the premium relates is slaughtered or, where Article 2 ( 1 ) of this Regulation applies, on the day when the animal is first marketed for slaughter. 1 . For purposes of Article 3 of Regulation (EEC) No 870/77, EAGGF financing shall apply in respect of animals whose entitlement to the premium was established during the 1977/78 marketing year. 2 . The amounts recovered by Member States pursuant to Articles 2 (3) and 4 (2) shall be deducted from the expenditure to be borne by the EAGGF, to the extent that expenditure in respect thereof , has been charged to the Community. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 2 May 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1977. For the Commission Finn GUNDELACH Vice-President